Title: To Thomas Jefferson from Albert Gallatin, 21 November 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                        21 Nov. 1804
                     
                        
                        
                     Harwood to Munroe
                  
                  The first instalment of 40,000 dollars shall be paid at any time, in the year 1804, when demanded by Maryland; the second instalment at any time, in 1805, when demanded. The interest on any instalment of course to cease from after the day when payment shall be made—I think that the first instalmt. ought to have been paid on 1 Jany. 1804 & that the second should be paid on 1 Jany. 1805. We are ready to pay both at that time, that is to say the first on or before 31 Decer 1804 and the second on 1st Jany. 1805.
                  To authorize the Treasury to pay nothing more is necessary then an account stated as in the case of dividends & accompanied by a similar certificate of the President that lots cannot be sold without a sacrifice &c—
                        
                            A. G.
                        
                    